UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-6537



RONALD JERRY SAWYER,

                                             Plaintiff - Appellant,

          versus

EDWIN MURRAY; R. A. YOUNG; LARRY HUFFMAN;
K. L. OSBORNE, Warden; G. D. JOHNSON; CORREC-
TIONAL OFFICER RUSSELL; BOB STAMPER, Sergeant;
LONNIE    SAUNDERS;    CORRECTIONAL    OFFICER
HUMPHRIES; V. V. GRANT; CORRECTIONAL OFFICER
WARNER; CORRECTIONAL OFFICER MINTER; CORREC-
TIONAL OFFICER WAGNER; LIEUTENANT DOSS;
JOHNNIE RUSSELL, Hearings Officer; CORREC-
TIONAL OFFICER SHEFFY; CORRECTIONAL OFFICER
CREGGAR; CORRECTIONAL OFFICER BLEVINS,

                                            Defendants - Appellees.



Appeal from the United States District Court for the Western Dis-
trict of Virginia, at Roanoke. Jackson L. Kiser, Chief District
Judge. (CA-94-389-R)

Submitted:   August 15, 1996              Decided:   August 21, 1996


Before MURNAGHAN and ERVIN, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.
Ronald Jerry Sawyer, Appellant Pro Se. Mark Ralph Davis, OFFICE
OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Appellant appeals from the district court's order denying

relief on his 42 U.S.C. § 1983 (1988) complaint. We have reviewed

the record and the district court's opinion and find no reversible

error. Accordingly, we affirm on the reasoning of the district

court. Sawyer v. Murray, No. CA-94-389-R (W.D. Va. Mar. 7, 1996).
We dispense with oral argument because the facts and legal conten-

tions are adequately presented in the materials before the court
and argument would not aid the decisional process.




                                                         AFFIRMED




                                2